UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1600



ROGER AZANGUE TSAFAH,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A76-919-174)


Submitted:   January 13, 2006             Decided:   January 31, 2006


Before WILKINSON, NIEMEYER, and LUTTIG, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Patrick G. Tzeuton, Silver Spring, Maryland, for Petitioner.
Peter D. Keisler, Assistant Attorney General, M. Jocelyn Lopez
Wright, Assistant Director, Kristin K. Edison, Office of
Immigration Litigation, Civil Division, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Roger Azangue Tsafah, a native and citizen of Cameroon,

petitions for review of an order of the Board of Immigration

Appeals (Board) denying a motion to reopen.    We have reviewed the

administrative record and the Board’s order and find that the Board

did not abuse its discretion in denying the motion to reopen.   See

INS v. Doherty, 502 U.S. 314, 323-24 (1992).   Accordingly, we deny

the petition for review for the reasons stated by the Board.    See

In re Tsafah, No. A76-919-174 (B.I.A. May 10, 2005).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                    PETITION DENIED




                              - 2 -